U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-51371 LINCOLN EDUCATIONAL SERVICES CORPORATION (Exact name of registrant as specified in its charter) New Jersey 57-1150621 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 200 Executive Drive, Suite 340 West Orange, NJ07052 (Address of principal executive offices) (973) 736-9340 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer£ Accelerated filerT Non-accelerated filer£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoT As of November 7, 2007, there were 25,881,383 shares of the registrant’s common stock outstanding. LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES INDEX TO FORM 10-Q FOR THE QUARTER ENDING SEPTEMBER 30, 2007 PARTI. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets at September 30, 2007 and December 31, 2006 (unaudited) 1 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2007 and 2006 (unaudited) 3 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the nine months ended September 30, 2007 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 (unaudited) 5 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 PARTII. OTHER INFORMATION 23 Item 1. Legal Proceedings 23 Item 6. Exhibits 24 Index PART I – FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) September30, December31, 2007 2006 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 3,537 $ 6,461 Restricted cash 1,532 920 Accounts receivable, less allowance of $12,328 and $11,456 at September 30, 2007 and December 31, 2006, respectively 20,353 20,473 Inventories 2,694 2,438 Deferred income taxes 4,879 4,827 Due from federal programs 73 - Prepaid expenses and other current assets 3,088 3,049 Prepaid income taxes 5,669 - Total current assets 41,825 38,168 PROPERTY, EQUIPMENT AND FACILITIES - At cost, net of accumulated depreciation and amortization of $79,078 and $72,870 at September 30, 2007 and December 31, 2006, respectively 101,061 94,368 OTHER ASSETS: Deferred finance charges 876 1,019 Pension plan assets, net 1,139 1,107 Deferred income taxes, net 5,052 2,688 Goodwill 82,860 84,995 Noncurrent accounts receivable, less allowance of $161 and $84 at September 30, 2007 and December 31, 2006, respectively 1,451 723 Other assets, net 3,085 3,148 Total other assets 94,463 93,680 TOTAL $ 237,349 $ 226,216 See notes to unaudited condensed consolidated financial statements. 1 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) (Continued) September30, December31, 2007 2006 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current portion of long-term debt and lease obligations $ 206 $ 91 Unearned tuition 34,605 33,150 Accounts payable 14,543 12,118 Accrued expenses 12,223 10,335 Advance payments of federal programs - 557 Income taxes payable - 2,860 Other short-term liabilities 1,711 - Total current liabilities 63,288 59,111 NONCURRENT LIABILITIES: Long-term debt and lease obligations, net of current portion 15,222 9,769 Other long-term liabilities 6,874 5,553 Total liabilities 85,384 74,433 COMMITMENTS AND CONTINGENCIES (Note 12) STOCKHOLDERS' EQUITY: Preferred stock, no par value - 10,000,000 shares authorized, no shares issued and outstanding at September 30, 2007 and December 31, 2006 - - Common stock, no par value - authorized 100,000,000 shares at September 30, 2007 and December 31, 2006, issued and outstanding 25,506,566 shares at September 30, 2007 and 25,450,695 shares at December 31, 2006 120,327 120,182 Additional paid-in capital 9,206 7,695 Deferred compensation (561 ) (467 ) Retained earnings 25,404 26,784 Accumulated other comprehensive loss (2,411 ) (2,411 ) Total stockholders' equity 151,965 151,783 TOTAL $ 237,349 $ 226,216 See notes to unaudited condensed consolidated financial statements. 2 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended September30, September30, 2007 2006 2007 2006 REVENUES $ 86,566 $ 81,911 $ 237,480 $ 227,171 COSTS AND EXPENSES: Educational services and facilities 37,053 34,944 104,540 96,093 Selling, general and administrative 41,434 41,394 124,075 117,684 Gain on sale of assets - (7 ) (15 ) (7 ) Total costs & expenses 78,487 76,331 228,600 213,770 OPERATING INCOME 8,079 5,580 8,880 13,401 OTHER: Interest income 66 82 149 860 Interest expense (686 ) (696 ) (1,840 ) (1,740 ) Other income (loss) 26 (200 ) 26 (130 ) INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES 7,485 4,766 7,215 12,391 PROVISION FOR INCOME TAXES 3,115 1,978 3,008 5,098 NET INCOME FROM CONTINUING OPERATIONS 4,370 2,788 4,207 7,293 LOSS FROM DISCONTINUED OPERATIONS, NET OF INCOME TAXES (2,331 ) (556 ) (5,487 ) (1,333 ) NET INCOME (LOSS) $ 2,039 $ 2,232 $ (1,280 ) $ 5,960 Basic Earnings per share from continuing operations $ 0.17 $ 0.11 $ 0.17 $ 0.29 Loss per share from discontinued operations (0.09 ) (0.02 ) (0.22 ) (0.05 ) Net income (loss) per share $ 0.08 $ 0.09 $ (0.05 ) $ 0.24 Diluted Earnings per share from continuing operations $ 0.17 $ 0.11 $ 0.16 $ 0.28 Loss per share from discontinued operations (0.09 ) (0.02 ) (0.21 ) (0.05 ) Net income (loss) per share $ 0.08 $ 0.09 $ (0.05 ) $ 0.23 Weighted average number of common shares outstanding: Basic 25,503 25,410 25,482 25,300 Diluted 26,049 26,120 26,029 26,081 See notes to unaudited condensed consolidated financial statements. 3 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (In thousands) (Unaudited) Accumulated Additional Other Common Stock Paid-in Deferred Comprehensive Retained Shares Amount Capital Compensation Loss Earnings Total BALANCE - December 31, 2006 25,451 $ 120,182 $ 7,695 $ (467 ) $ (2,411 ) $ 26,784 $ 151,783 Net loss - (1,280 ) (1,280 ) Initial adoption of new accounting pronouncement (Note 2) - (100 ) (100 ) Issuance of restricted stock and amortization of deferred compensation 23 - 320 (94 ) - - 226 Stock-based compensation expense - - 1,123 - - - 1,123 Tax benefit of options exercised - - 68 - - - 68 Exercise of stock options 33 145 - 145 BALANCE - September 30, 2007 25,507 $ 120,327 $ 9,206 $ (561 ) $ (2,411 ) $ 25,404 $ 151,965 See notes to unaudited condensed consolidated financial statements. 4 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ (1,280 ) $ 5,960 Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization 11,734 11,076 Amortization of deferred finance charges 143 144 Deferred income taxes (2,416 ) (2,983 ) Gain on disposal of assets (15 ) (7 ) Impairment of goodwill and long-lived assets 3,099 - Fixed asset donations (26 ) (16 ) Provision for doubtful accounts 12,639 12,268 Stock-based compensation expense and issuance of restricted stock 1,349 1,133 Tax benefit associated with exercise of stock options - 483 Deferred rent 451 850 (Increase) decrease in assets: Accounts receivable (13,247 ) (19,797 ) Inventories (256 ) (720 ) Prepaid expenses and current assets (941 ) (498 ) Other assets (250 ) 492 Increase (decrease) in liabilities: Accounts payable 1,321 2,562 Other liabilities 1,800 (1,084 ) Income taxes payable/prepaid (8,529 ) (5,190 ) Accrued expenses 1,919 1,453 Unearned tuition 1,455 (4,460 ) Total adjustments 10,230 (4,294 ) Net cash provided by operating activities 8,950 1,666 CASH FLOWS FROM INVESTING ACTIVITIES: Restricted cash (612 ) (2,424 ) Capital expenditures (16,391 ) (13,806 ) Acquisitions, net of cash acquired - (32,807 ) Net cash used in investing activities (17,003 ) (49,037 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from borrowings 21,500 12,000 Payments on borrowings (16,500 ) (2,079 ) Proceeds from exercise of stock options 145 519 Tax benefit associated with exercise of stock options 68 - Principal payments under capital lease obligations (84 ) (886 ) Net cash provided by financing activities 5,129 9,554 NET DECREASE IN CASH AND CASH EQUIVALENTS (2,924 ) (37,817 ) CASH AND CASH EQUIVALENTS—Beginning of period 6,461 50,257 CASH AND CASH EQUIVALENTS—End of period $ 3,537 $ 12,440 See notes to unaudited condensed consolidated financial statements. 5 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) (Continued) Nine Months Ended September30, 2007 2006 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ 1,770 $ 1,704 Income taxes $ 9,898 $ 11,859 SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Cash paid during the year for: Fair value of assets acquired $ - $ 40,021 Net cash paid for the acquisition - (32,807 ) Liabilities assumed $ - $ 7,214 Fixed assets acquired in capital lease transactions $ 652 $ - Fixed assets acquired in noncash transactions $ 1,814 $ - See notes to unaudited condensed consolidated financial statements. 6 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NINE MONTHS ENDED SEPTEMBER 30, 2007AND 2006 (In thousands, except share and per share amounts and unless otherwise stated) (Unaudited) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Business Activities– Lincoln Educational Services Corporation and subsidiaries (the "Company") is a diversified provider of career-oriented post-secondary education. The Company offers recent high school graduates and working adults degree and diploma programs in five principal areas of study: Automotive Technology, Health Sciences (which includes programs for licensed practical nursing (LPN), medical administrative assistants, medical assistants, pharmacy technicians, medical coding and billing and dental assisting), Business and Information Technology, Hospitality Services (spa and culinary) and Skilled Trades. The Company currently has 34 campuses in 17 states across the United States. Basis of Presentation– The accompanying unaudited condensed consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission and in accordance with accounting principles generally accepted in the United States of America (“GAAP”).Certain information and footnote disclosures normally included in annual financial statements have been omitted or condensed pursuant to such regulations.These statements, when read in conjunction with the December 31, 2006 consolidated financial statements of the Company, reflect all adjustments, consisting solely of normal recurring adjustments, necessary to present fairly the consolidated financial position, results of operations, and cash flows for such periods.The results of operations for the three and nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2007. The unaudited condensed consolidated financial statements as of September 30, 2007 and the condensed consolidated financial statements as of December 31, 2006 and for the three and nine months ended September 30, 2007 and 2006 include the accounts of the Company.All significant intercompany accounts and transactions have been eliminated. Use of Estimates in the Preparation of Financial Statements– The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period. On an ongoing basis, the Company evaluates the estimates and assumptions, including those related to revenue recognition, bad debts, fixed assets, goodwill and other intangible assets, stock-based compensation, income taxes, benefit plans and certain accruals. Actual results could differ from those estimates. 2. RECENT ACCOUNTING PRONOUNCEMENTS In February 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 159“The Fair Value Option for Financial Assets and Financial Liabilities”, providing companies with an option to report selected financial assets and liabilities at fair value.The objective of SFAS No. 159 is to reduce both complexity in accounting for financial instruments and the volatility in earnings caused by measuring related assets and liabilities differently.Generally accepted accounting principles have required different measurement attributes for different assets and liabilities that can create artificial volatility in earnings. SFAS No. 159 helps to mitigate this type of accounting-induced volatility by enabling companies to report related assets and liabilities at fair value, which would likely reduce the need for companies to comply with detailed rules for hedge accounting.SFAS No. 159 also establishes presentation and disclosure requirements designed to facilitate comparisons between companies that choose different measurement attributes for similar types of assets and liabilities.SFAS No. 159 requires companies to provide additional information that will help investors and other users of financial statements to more easily understand the effect of the Company’s choice to use fair value on its earnings. It also requires entities to display the fair value of those assets and liabilities for which the Company has chosen to use fair value on the face of the balance sheet.SFAS No. 159 will be effective for the Company as of January 1, 2008.The Company is currently evaluating the impact of the adoption of this Statement on its consolidated financial statements. 7 Index In September 2006, the FASB issued SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans, an amendment of FASB Statements No. 87, 88, 106, and 132(R).” Among other items, SFAS No. 158 requires recognition of the overfunded or underfunded status of an entity’s defined benefit postretirement plan as an asset or liability in the financial statements, requires the measurement of defined benefit postretirement plan assets and obligations as of the end of the employer’s fiscal year, and requires recognition of the funded status of defined benefit postretirement plans in other comprehensive income.The Company adopted SFAS No. 158 on December 31, 2006.The incremental effects of applying SFAS No. 158 on the Company’s December 31, 2006 consolidated financial statements, on a line by line basis, are as follows: Balances Before Adoption of Statement 158 Adjustments Balances After Adoption of Statement 158 Pension plan assets, net $ 5,169 $ (4,062 ) $ 1,107 Deferred income taxes 1,037 1,651 2,688 Accumulated other comprehensive income - 2,411 2,411 In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements.” SFAS No. 157 defines fair value, establishes a framework for measuring fair value in GAAP, and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for the Company as of January 1, 2008. The adoption of the provision of SFAS No. 157 is not expected to have a material effect on the Company’s consolidated financial statements. In September 2006, the Securities and Exchange Commission (“SEC”) issued Staff Accounting Bulletin (“SAB”) No. 108 which provides interpretive guidance on how the effects of the carryover or reversal of prior year unrecorded misstatements should be considered in quantifying a current year misstatement. SAB No. 108 is effective for the Company as of January 1, 2007. The adoption of the provision of SAB No. 108 had no effect on the Company’s consolidated financial statements. In June 2006, the FASB issued FASB Interpretation (“FIN”) No. 48, “Accounting for Uncertainty in Income Taxes.” FIN No. 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB SFAS No. 109, “Accounting for Income Taxes”, which was adopted by the Company on January 1, 2007. FIN No. 48 prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return. For those benefits to be recognized, a tax position must be more-likely-than-not to be sustained upon examination by taxing authorities. The amount recognized is measured as the largest amount of benefit that is greater than 50 percent likely of being realized upon ultimate settlement. The adoption of FIN No. 48 resulted in a cumulative effect adjustment to retained earnings as of January 1, 2007 of $0.1 million. In March 2006, the FASB issued SFAS No. 156, “Accounting for Servicing of Financial Assets.” SFAS No. 156 provides guidance addressing the recognition and measurement of separately recognized servicing assets and liabilities, common with mortgage securitization activities, and provides an approach to simplify efforts to obtain hedge accounting treatment. SFAS No. 156 was adopted on January 1, 2007. The adoption of the provision of SFAS No. 156 had no effect on the Company’s consolidated financial statements. In February 2006, the FASB issued SFAS No. 155, “Accounting for Certain Hybrid Financial Instruments.” SFAS No. 155 is effective beginning January 1, 2007. The adoption of the provision of SFAS No. 155 had no effect on the Company’s consolidated financial statements. 3. DISCONTINUED OPERATIONS On July 31, 2007 the Company’s Board of Directors approved a plan (the “Plan”) to cease operations at the Company’s Plymouth Meeting, PA, Norcross, GA and Henderson, NV campuses.As a result of the above decision, the Company reviewed the related goodwill and long-lived assets for possible impairment in accordance with SFAS No. 142, “Goodwill and Other Intangible Assets,” and SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets.” In connection with the goodwill review, the Company recognized a non-cash impairment charge of approximately $2.1 million as of June 30, 2007.Additionally, under SFAS No. 144, long-lived assets were tested for recoverability and it was determined that certain long-lived assets would not be recoverable at June 30, 2007.As a result, the Company recorded a non-cash charge of $0.9 million (for a total of $3.0 million) to reduce the carrying value of these assets to their estimated fair value. As of September 30, 2007 all operations have ceased at these campuses, and accordingly, the results of operations of these campuses have been reflected in the accompanying statements of operations as “Discontinued Operations” for all periods presented. 8 Index The following amounts relate to the ceasing of operations at these three campuses, which have been segregated from continuing operations and reported as discontinued operations: Three Months Ended Nine Months Ended September30, September30, 2007 2006 2007 2006 Revenue $ 727 $ 2,594 $ 4,230 $ 8,210 Operating loss (2,359 ) (3,544 ) (8,339 ) (10,475 ) Impairment of goodwill - - (2,135 ) - Impairment of long-lived assets (94 ) - (964 ) - Retention incentives (153 ) - (153 ) - Lease commitments (1,999 ) - (1,999 ) - Other commitments (170 ) - (170 ) - Loss from discontinued operations (4,048 ) (950 ) (9,530 ) (2,265 ) Benefit for income taxes (1,717 ) (394 ) (4,043 ) (932 ) Net loss from discontinued operations $ (2,331 ) $ (556 ) $ (5,487 ) $ (1,333 ) 4. STOCK-BASED COMPENSATION The Company currently accounts for stock-based employee compensation arrangements in accordance with the provisions of SFAS No. 123R, “Share Based Payment.”Reflected in the accompanying statements of income is compensation expense, including amortization of deferred compensation, of approximately $0.5 million and $0.3 million for the three months ended September 30, 2007 and 2006, respectively, and $1.3 million and 1.0 million for the nine months ended September 30, 2007 and 2006, respectively.The Company uses the Black-Scholes valuation model and utilizes straight-line amortization of compensation expense over the requisite service period of the grant.The Company makes an estimate of expected forfeitures upon grant issuance. 5. WEIGHTED AVERAGE COMMON SHARES The weighted average numbers of common shares used to compute basic and diluted income per share for the three and nine months ended September 30, 2007 and 2006, respectively, were as follows: Three Months Ended Nine Months Ended September30, September30, (In thousands) (In thousands) 2007 2006 2007 2006 Basic shares outstanding 25,503 25,410 25,482 25,300 Dilutive effect of stock options 546 710 547 781 Diluted shares outstanding 26,049 26,120 26,029 26,081 For the three months ended September 30, 2007 and 2006, options to acquire 691,208 and 240,500 shares, respectively, and for the nine months ended September 30, 2007 and 2006, options to acquire 691,208 and 298,000 shares, respectively, were excluded from the above table as the result on reported earnings per share would have been antidilutive. 6. BUSINESS ACQUISITIONS On May 22, 2006, the Company acquired all of the outstanding stock of New England Institute of Technology at Palm Beach, Inc. (“FLA”) for approximately $40.1 million.The purchase price was $32.9 million, net of cash acquired plus the assumption of a mortgage note for $7.2 million.The FLA purchase price has been allocated to identifiable net assets with the excess of the purchase price over the estimated fair value of the net assets acquired recorded as goodwill. The following unaudited pro forma results of operations for the nine months ended September 30, 2006 assumes that the acquisition of FLA occurred January 1, 2006.The unaudited pro forma results of operations are based on historical results of operations, but include adjustments for depreciation, amortization, interest, and taxes, but do not necessarily reflect the actual results that would have occurred. 9 Index Nine months ended September30, 2006 Historical 2006 Pro forma impact FLA 2006 Pro forma 2006 Revenues $ 227,171 $ 7,148 $ 234,319 Net income from continuing operations $ 7,293 $ (302 ) $ 6,991 Earnings per share from continuing operations- basic $ 0.29 $ 0.22 Earnings per share from continuing operations- diluted $ 0.28 $ 0.22 7. GOODWILL AND OTHER INTANGIBLE ASSETS The Company accounts for its intangible assets in accordance with SFAS No. 142,“Goodwill and Other Intangible Assets.”The Company reviews intangible assets with an indefinite useful life for impairment when indicators of impairment exist.Annually, or more frequently if necessary, the Company evaluates goodwill for impairment, with any resulting impairment reflected as an operating expense. Goodwill balance as of December 31, 2006 $ 84,995 Goodwill impairment (2,135 ) Goodwill balance as of September 30, 2007 $ 82,860 As described further in Note 3, during the nine months ended September 30, 2007, the Company recorded a goodwill impairment charge as a result of its decision to cease operations at three of its campuses. Intangible assets, which are included in other assets in the accompanying condensed consolidated balance sheets, consist of the following: At September30, 2007 At December31, 2006 Weighted Average Amortization Period (years) Gross Carrying Amount Accumulated Amortization Gross Carrying Amount Accumulated Amortization Student Contracts 1 $ 2,215 $ 2,209 $ 2,200 $ 2,010 Trade name Indefinite 1,270 - 1,270 - Accreditation Indefinite 307 - - - Curriculum 10 700 191 700 138 Non-compete 5 201 55 201 25 Total $ 4,693 $ 2,455 $ 4,371 $ 2,173 The increase in accreditation assets was due to the purchase of a new nursing program on March 5, 2007. Amortization of intangible assets was approximately $0.1 million and $0.3 million for the three months ended September 30, 2007 and 2006, respectively, and $0.3 million and $0.7 million for the nine months ended September 30, 2007 and 2006, respectively 8. LONG-TERM DEBT The Company has a credit agreement with a syndicate of banks.Under the terms of the credit agreement, the syndicate provided the Company with a $100 million credit facility.The credit agreement permits the issuance of up to $20 million in letters of credit, the amount of which reduces the availability of permitted borrowings under the credit agreement.The Company incurred approximately $0.8 million of deferred finance charges under the existing credit agreement.At September 30, 2007, the Company had outstanding letters of credit aggregating $4.4 million, comprised primarily of letters of credit for the Department of Education and real estate leases. The obligations of the Company under the credit agreement are secured by a lien on substantially all of the assets of the Company and its subsidiaries and any assets that it or its subsidiaries may acquire in the future, including a pledge of substantially all of the subsidiaries’ common stock.Outstanding borrowings bear interest at the rate of adjusted LIBOR plus 1.0% to 1.75%, as defined, or a base rate (as defined in the credit agreement).In addition to paying interest on outstanding principal under the credit agreement, the Company and its subsidiaries are required to pay a commitment fee to the lender with respect to the unused amounts available under the credit agreement at a rate equal to 0.25% to 0.40% per year, as defined. 10 Index During the quarter ended September 30, 2007, the Company repaid $16.5 million of outstanding debt resulting in$5.0 million in debt outstanding under the credit agreement as of September 30, 2007.Interest on these borrowings at September 30, 2007 ranged from 6.32% to 8.25%. The credit agreement contains various covenants, including a number of financial covenants.Furthermore, the credit agreement contains customary events of default as well as an event of default in the event of the suspension or termination of Title IV Program funding for the Company’s and its subsidiaries’ campuses aggregating 10% or more of the Company’s EBITDA (as defined) or its consolidated total assets and such suspension or termination is not cured within a specified period.As of September 30, 2007, the Company was in compliance with the financial covenants contained in the credit agreement. 9. EQUITY Pursuant to the Company’s 2005 Non-Employee Directors Restricted Stock Plan (the “Non-Employee Directors Plan”), each of the Company’s seven non-employee directors received an award of 3,069 restricted shares of common stock equal to $0.06 million on July 29, 2005. On January 1, 2006, one non-employee director resigned, forfeiting 3,069 restricted shares of common stock awarded on July 29, 2005. Two newly appointed non-employee directors each received an award of 3,625 restricted shares of common stock equal to $0.06 million on March 1, 2006.
